 

U.S. DISTRICT COURT

 

 

 

 

 

 

 

a/k/a Quentin Alexander Walker

NORTHERN DISTRICT OF TEXAS
FILED
IN THE UNITED STATES DISTRICT CQURT
FOR THE NORTHERN DISTRICT OF THXAS “
AMARILLO DIVISION JAN 3 0 2020
UNITED STATES OF AMERICA § 3 US. DISTRICT COURT
§ Deou
Plaintiff, § , ae 4
§
v. § 2:19-CR-59-Z-BR
§
NASIR EL AMEER AL ZIAD §
a/k/a Nasir El Amir Al Ziad §
§
§
§

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On January 15, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Nasir El Ameer Al Ziad filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Nasir El Ameer Al Ziad
was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Nasir El Ameer Al Ziad;
and ADJUDGES Defendant Nasir El Ameer Al Ziad guilty of Count Three in violation of 18 U.S.C. §

1343. Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, January 30, 2020.

 

MAWTHEW J. KACSMARYK
UNJTED STATES DISTRICT JUDGE
